Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 1 of 30 PageID: 661




          EXHIBIT A
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 2 of 30 PageID: 662




                                          Call w/ Reshma Abell

                                 Wednesday, February 21, 2018, 1:00pm

 I talked with Reshma Abell, Senior Surgical Account Specialist, on the phone to discuss an incident from
 the National Sales Meeting last week that was reported to me.

 I began our call by telling Reshma that an incident involving her and Rob Rock was reported to me and
 that the purpose of our call today was to get a statement from her on what transpired between them. I
 also needed to ask her some specific questions about the issue. I told Reshma that I was making no
 judgements during our call today but would be reporting my findings to senior leadership for final
 disposition of this issue.

 At this point, I then asked Reshma to walk me through the events that transpired last week between her
 and Rob.

        Reshma stated Tuesday evening was a free night. There were two events going on that night;
        the Women's Leadership dinner and an indoors golf outing she heard about that Rob Rock had
        arranged. She opted out of the dinner because she didn't want to be cooped up indoors all day.
        Instead, she planned on attending the golf outing. Two weeks prior to the event, she called Rob
        to ask if she could attend since she didn't have anything to do that night. Rob told her that it
        was a boy's night out and that she could not attend. Since she's had a cordial relationship with
        Rob over the last few years, she assumed that he was joking. She then called Gio Vendemia to
        find out more about it and he said, sure no problem, there were others going. She asked to be
        added to the list and he said that was not necessary. Gio indicated she should just show up in
         the lobby of the hotel where the group was meeting prior to their departure. He told her that
        she may have to pay for herself and she said that was fine.

        On the night of the event, she arrived at the lobby at 6:30pm. Rob was there. When he saw her,
        he rolled his head back and said "you should not be here". He turned around and left with Isaac
        Smolko to wait for an Uber. Reshma, Isaac and Rob got in an Uber. Throughout the ride, Rob
        was not speaking and Isaac was trying to make small talk with her because the situation in the
        car was awkward. When they arrived, Vaughn Schouten was outside waiting and said to
        Reshma when he saw her "oh this is great that you're here". Reshma responded to Vaughn that
        "I don't think I'm wanted here     Rob doesn't want me here". The rest of the evening was very
        uncomfortable for her, she felt ostracized by Rob who was making negative comments in front of
        colleagues. They orderedfood and continued to play golf. She was on the right side of the
        course about to hit the ball when Rob approached her and said "you're welcome and you have
        my permission to stay". Reshma said she was extremely uncomfortable and upset because this
        was done in front of colleagues. She replied that she would pay for her own food and that she
        had asked for permission to come. She also told him that he did not own the company and did
        not have the right to ask her not to be there. Reshma stated that she had never played the
        "woman card" and wasn't sure if this was a guy thing or a Rob thing? She was very surprised at
        Rob's behavior since they had always had a cordial relationship.



                                               PACIRA - 000071
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 3 of 30 PageID: 663




         When she got back to the hotel, Reshma told Roxanne Brady and Pat Nolan about the incident.

          The next two days at the NSM, things were very awkwardfor her because Rob and Isaac would
         not talk to her and others were avoiding her. At some point during the meeting, Glen Reiser
         came by and asked her how things were going. Reshma told Glen what happened and he said he
         would send an email to HR letting them know.

 I asked Reshma if she had ever had any prior incidents with Rob.

         She responded that this was the first time. She repeated that when she asked Rob two weeks
         ago about going to the golf outing, he said "it's just a boy's thing" and she thought he was
         kidding.

 I asked Reshma whether she could name any witnesses to her conversation with Rob in the lobby at the
 hotel.

         She responded that Isaac was the only one present.

 I asked Reshma whether she could name any witnesses to her conversation with Rob at the golf
 location.

         She responded that Steve Huddy, Jim Macarelli and Mike Barba were present.

 I asked Reshma whether she could name any witnesses when she returned to the hotel and was in the
 bar.

         She responded that Roxanne Brady and Pat Nolan were present.

 I told Reshma that it was reported to me that when she were questioned about not attending the
 Women Leadership dinner, she responded with profanity, "F*** that, it's BS". I told her that it also was
 reported to me that she also made a comment that "just because I have tits doesn't mean I have to go
 to some bullshit dinner". I asked her whether she said these things.

        She responded that yes, she might have used that language but this is common among the sales
         team during these events. She was frustrated that she felt obligated to go to the Women's
         Leadership dinner. She cannot sit in a room all day and then again in the evening. She did not
         understand why she was not welcomed at the golfing event, simply because she was a woman.

 I told Reshma that it was reported to me that when she returned to the hotel, she went to the bar and
 made a proclamation that she was going to get Rob Rock fired. I asked her whether she said this.

        She responded that she never made that comment. She stated that Pat Nolan was with her
        when she went to the bar. Then Roxanne, Sharon McCarron and Jim Macarelli joined them.




                                               PACIRA - 000072
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 4 of 30 PageID: 664




 I then asked Reshma what she would consider to be an acceptable outcome to this issue.

         She responded that everyone should be included in allfuture events and exclusions should not be
         allowed. Respect should be extended to everyone at these events, especially new hires.

 At this point, I thanked Reshma for her time and candor and told her that I would be reviewing the
 outcome of my investigation into this incident with our senior leaders. I told her I would respond back
 to her by the end of next week regarding next steps.

 The call was concluded at 1:45pm.




                                               PACIRA - 000073
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 5 of 30 PageID: 665




                                           Call w/ Robert Rock

                                 Wednesday, February 21, 2018, 2:00pm



 I talked with Robert (Rob) Rock, Regional Business Director - Sales, on the phone to discuss an incident
 from the National Sales Meeting last week that was reported to me.

 I began our call by telling Rob that an incident involving him and Reshma Abell was reported to me and
 that the purpose of our call today was to get a statement from him on what transpired between them. I
 also needed to ask him some specific questions about the issue. I told Rob that I had reviewed his notes
 that he sent to me and that I was making no judgements during our call today but would be reporting
 my findings to senior leadership for final disposition of this issue.

 At this point, I then asked Rob to walk me through the events that transpired last week between him
 and Reshma.

        Rob stated that during a breakout that day, Reshma was at my table and said "I have a surprise
        for you in 3 hours". She said she didn't want to go to the Women's Leadership dinner that
        evening and was going to the golf outing instead. Rob said that she could not go, not because
        he didn't want her there but because Gio Vendemia had already reserved a limited number of
        spots.

        Later, when they we were in the hotel lobby waiting for an Uber, Reshma came out and said
        "surprise". Rob said he did not tell her she couldn't come at this point and she then invited
        herself and shared an Uber ride over to the event.

        When they got to Top Golf, Rob stated that Isaac Smolko came over to him after a while and said
        "would you please go to Reshma and tell her you are not mad at her". Rob stated he did
        approach Reshma at the event and tell her that he was not mad at her. Reshma then said to Rob
        that "she couldn't believe that they were friends and you didn't invite me to participate". Rob
        said that he tried to make Reshma feel welcome and told her to stay and have something to eat.

        Rob said he arrived back at the hotel at 9:30 pm and went directly to his room since he does not
        like to drink. After a short time, he said he started getting phone calls from colleagues
        downstairs saying that Reshma was at the bar saying that she was going to get him fired. He
        was told that she had several drinks and was being very vocal.

 I asked Rob whether he and Reshma had a conversation in the hotel lobby before departing for the golf
 event.

        Rob stated only briefly. He said they were standing under an overhang and Reshma came out
        and said "surprise". Rob replied "I guess you're going to Top Golf". Isaac was standing next to
        him and no one else was present.




                                               PACIRA - 000074
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 6 of 30 PageID: 666




 I asked Rob who rode with him in the Uber to the golf resort.

         Rob stated that Isaac, Seth Whaley and Reshma were in the Uber together. He said during the
         ride, he did not speak to her.

 I asked Rob when he and Reshma ended up connecting at Top Golf and there was a dialogue, were there
 witnesses?

         Rob stated that no, there was no one within 10-20 feet of them or within ear shot.

 I asked Rob whether at any time during the day of the incident, did you tell Reshma that she wasn't
 welcome to attend the Top Golf event, it was a closed invitation or that she should be attending the
 Women's Leadership dinner instead.

         Rob stated emphatically no. He never said she was not welcome or that she could not come
         because she was a woman. He told her it was a team building event and reservations were
         already booked and therefore it was a closed group. He asked Reshma if she was going to the
         Women's Leadership dinner. Chris Borsa had also called Rob and wanted to join them in the golf
         event. Rob informed Chris as he did with Reshma that it was a closed group.

 I asked Rob why he did not report some of the previous issues and comments by Reshma that he
 documented in his notes to senior leadership and HR.

         Rob stated all of these issues occurred within the last two weeks. He said he never had a
         negative experience with Reshma in the past. He said he has observed her aggression with
         managers before but it has never been directed at me.

 I asked Rob who reported to him that Reshma was in the hotel bar saying that she was going to get him
 fired.

         Rob said it was Justin Sherrod (not multiple people like he reported in his overall summary).

 I asked Rob why he would have chosen to resign rather than report this issue to senior management or
 HR for follow-up. I also asked him why he would have abruptly left the meeting without informing his
 team or boss (Glenn Reiser). Finally, I also asked him why he did not feel comfortable having Pete or
 Glenn present during the meeting with Matt and Kristen when he returned to the hotel.

        Rob stated that he knew from what he's heard and observed in the past that Reshma has
        claimed to be close friends with Dave Stack and that she could walk into his office and influence
        him. It was also his belief that she also has influence with the sales leaders. He said resigning
        was an emotional reaction and he felt that Reshma was bulletproof.




                                                PACIRA - 000075
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 7 of 30 PageID: 667




 I asked Rob why he would leave the meeting without informing his boss that he was resigning.

         Rob stated that he informed Pete first as the head of the sales organization. He trusts Pete and
         has a long-standing relationship with him. He felt that the appropriate thing to do was to go to
         the top.

 I asked Rob why he did not feel comfortable having Glen or Pete at the meeting with Matt and Kristen
 when he returned to the hotel.

         Rob stated he had already sent his notes to Pete and felt that Matt and Kristen were interested
         in hearing his side of what happened. He felt that in the past, Pete and Glen have been
         protective of Reshma. Kristen informed him that he should speak with me (Rich Kahr).

 I asked Rob whether there was anything else he would like to add.

         Rob stated that that there has been a pattern of bad behavior from Reshma which has not been
         addressed. By not asking her to leave the Top Golf event, he felt that it showed professionalism
         on his behalf. Rob said he never said anything demeaning, profane or gender related to Reshma.

 I asked Rob what he would consider to be an acceptable outcome as a follow-up to this incident.

         Rob stated he would like to see an apology issued to the people that were listed in his notes. He
         would also like to see her go through some behavior training. He said he doesn't want to see
         anybody be terminated as a result of what happened last week.

 At this point, I thanked Rob for his time and candor and told him that I would be reviewing the outcome
 of my investigation into this incident with our senior leaders. I told him I would respond back to him by
 the end of next week regarding next steps.

 The call was concluded at 2:45pm.




                                                PACIRA - 000076
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 8 of 30 PageID: 668




                                              Calls w/ Gio Vendemia

                             Monday, February 26, 2018, 10:45am and 5:15pm

                                    Tuesday, February 27, 2018, 11:15am

 2/26, 10:45am

 I talked with Gio Vendemia, Regional Business Director, on the phone to discuss an incident from the
 National Sales Meeting a few weeks ago that was reported to me.

 I began our call by telling Gio that an incident involving Reshma Abell and Rob Rock was reported to me
 and that the purpose of my call with him today was to get his reaction to some comments made by
 Reshma.

 At this point, I then shared the following statement by Reshma with Gio.

         Reshma stated Tuesday evening was a free night. There were two events going on that night;
         the Women's Leadership dinner and an indoors golf outing she heard about that Rob Rock had
         arranged. She opted out of the dinner because she didn't want to be cooped up indoors all day.
         Instead, she planned on attending the golf outing. Two weeks prior to the event, she called Rob
         to ask if she could attend since she didn't have anything to do that night. Rob told her that it
         was a boy's night out and that she could not attend. Since she's had a cordial relationship with
         Rob over the last few years, she assumed that he was joking. She then called Gio Vendemia to
         find out more about it and he said, sure no problem, there were others going. She asked to be
         added to the list and he said that was not necessary. Gio indicated she should just show up in
         the lobby of the hotel where the group was meeting prior to their departure. He told her that
         she may have to pay for herself and she said that was fine.

 Gio stated that when Reshma called him before the event, he reiterated that they had a signed contract
 with the golf venue for 18 participants and that they couldn't amend the contract to include more
 participants. Gio said Reshma said she wanted to go anyway and he told her that if she planned on
 coming she would be on her own and would be responsible for paying her own expenses.

 Gio said that when they got to the event, the venue management gave him some grief about having
 more participants present than what was specified in the contract.

 Gio said that pretty much was the only insight he could provide on what happened between Reshma
 and Rob the rest of the night.

 I then asked Gio whether there was anything else he wanted to share relative to the interaction with
 Reshma and Rob. He said there was not.

 At this point, I thanked Gio for his time.

 The call was concluded at 11:00am.



                                                  PACIRA - 000077
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 9 of 30 PageID: 669




 2/26, 5:15pm

 I called Gio again and told him that I had one more question for him. I told him that it was reported to
 me that he told at least one other person outside the bar that evening that Reshma had made a
 statement that she was going to get Rob Rock fired. I asked him whether he said this. Gio said he was
 out in the lobby, did not go in the bar and did not even see Reshma that evening when they got back to
 the hotel. He stated he did not say this to anyone. I asked him why anyone would say that he made this
 comment. He said they may have confused him with someone else.

 This call was concluded at 5:30pm.

 2/27, 11:15am

 Gio called me to clarify his statement to me last night regarding Reshma's alleged comment around
 getting Rob Rock being fired. He reiterated the fact that he never saw Reshma when they returned to
 the hotel after the golf event so clearly was not a witness to anything she may have said. Gio said he
 thinks someone told him that Reshma made the comment but cannot recall who may have told him this.
 He thinks based on this, he may have told Justin that he heard that Reshma said she would get Rob
 fired. I asked Gio whether he can remember who may have shared this information with him. He said
 could not.

 This call was concluded at 11:30pm.




                                               PACIRA - 000078
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 10 of 30 PageID: 670




                                               Call w/ Pat Nolan

                                     Monday, February 26, 2018, 1:00pm

  I talked with Pat Nolan, Sales Account Specialist, on the phone to discuss an incident from the National
  Sales Meeting a few weeks ago that was reported to me.

 I began our call by telling Pat that an incident involving Reshma Abell and Rob Rock was reported to me
 and that the purpose of my call with him today was to ask him some specific questions regarding this
  issue.

 I told Pat that it was reported to me that he may have witnessed an argument between Reshma and Rob
 at the golf event and that he may have also had an interaction with Reshma when she returned to the
 hotel. I asked him to provide me with his recollection of those situations. Pat said when he got to the
 event he remembers Reshma saying to him that "I am not welcome here according to Rob... he told me
 that I wasn't invited". Pat said he did hear a few comments between Reshma and Rob when they faced
  off later at the golf event. He said he remembers that Reshma said to Rob that "you have made me feel
  so uncomfortable here". Pat thinks Rob said something like "well you are here now so you should help
  yourself to the food and drinks and make the most of it". Pat didn't recall hearing any further dialogue
  at the event between Reshma and Rob.

  Pat said when he got back to the hotel, he saw Reshma after she returned and she appeared very upset.
  Pat said when they walked into the bar together, he brought her over to Roxanne Brady (her manager)
  because she still looked very upset, almost crying. Pat said he then went to socialize with others and
  lost track of Reshma until he saw her later sitting with Sharon McCarroll. He said they appeared to be
  having a heated discussion. Pat said that Jim Macarelli, Ken Wolf and Mike Corn witnessed this
  argument. He said after a short period of time, Reshma, again upset, bolted from the bar and went to
  the elevator outside to go up to her room. He said he saw her at the elevator and she said to him that
  she "had enough of this shit".

  I then asked Pat whether there was anything else he wanted to share relative to this situation. He said
  there was not.

  At this point, I thanked Pat for his time.

  The call was concluded at 1:10pm.




                                                 PACIRA - 000079
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 11 of 30 PageID: 671




                                                Call w/ Isaac Smolko

                                     Monday, February 26, 2018, 3:30pm

  I talked with Isaac Smolko, Sales Account Specialist, on the phone to discuss an incident from the
  National Sales Meeting a few weeks ago that was reported to me.

  I began our call by telling Isaac that an incident involving Reshma Abell and Rob Rock was reported to
  me and that the purpose of my call with him today was to ask him some specific questions regarding this
  issue.

  I told Isaac that I was made aware that he was in the hotel lobby with Reshma and Rob prior to
  departing for the golf event and that he was also in the Uber with them which transported them to the
  event. I asked Isaac whether he witnessed any interactions between Reshma and Rob in the lobby or in
  the Uber. Isaac said when Reshma came into the lobby he did not hear any conversation between she
  and Rob. He said he could sense some awkwardness but that was it. He said when they got into the
  Uber, he made small talk with Reshma on the way to the golf event but does not recall Reshma and Rob
  speaking. He said that was all he can recall about those situations.

 I then asked Isaac whether there was anything else he wanted to share relative to this situation. He said
 when they got to Top Golf, Reshma asked him "is your boss mad at me"? Isaac said that he didn't think
 so. He mentioned to Rob later at the event that Reshma had said this to him and suggested he speak to
 her about this. He heard later they had a conversation but he did not witness it.

 At this point, I thanked Isaac for his time.

 The call was concluded at 3:40pm.




                                                   PACIRA - 000080
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 12 of 30 PageID: 672




                                                Call w/ Steve Huddy

                                    Monday, February 26, 2018, 5:30pm

 I talked with Steve Huddy, Sales Account Specialist, on the phone to discuss an incident from the
  National Sales Meeting a few weeks ago that was reported to me.

 I began our call by telling Steve that an incident involving Reshma Abell and Rob Rock was reported to
 me and that the purpose of my call with him today was to ask him some specific questions regarding this
 issue.

 I told Steve that it was reported to me that he was in the Uber with Reshma and Rob on the way to the
 golf event and may have witnessed a confrontation between them at the venue. I asked him if he could
 share with me what he saw or heard. Steve said he was in the Uber with them but they did not talk to
 each other on the way over to the event. He said he felt some tension in the car and that Rob was
 "acting weird". He said he heard they had a heated conversation at Top Golf but did not witness it.

 I then asked Steve whether there was anything else he wanted to share relative to this situation. He
 said not with regard to the issue with Rob Rock but he did want to make me aware that while he was at
 the NSM, Reshma did something that made him feel very uncomfortable. I asked Steve what that was.
 He said that while on a break, Reshma opened up the internet on her phone and showed he and others
 a provocative sexual site (Kumasutra?) that showed different positions of people having sex. She told
 those in the group that "my people invented that". He felt this was completely inappropriate and told
 her that. He said others in this group told him later they were equally uncomfortable with this.

 Steve additionally said that while he had only recently met Reshma, he felt she was really aggressive and
 unprofessional in her approach. As an example, he said she came into his territory recently and when
 they were having a meal at a local restaurant, they almost got kicked out because she was cussing so
 much.

 At this point, I thanked Steve for his time.

 The call was concluded at 5:40pm.




                                                   PACIRA - 000081
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 13 of 30 PageID: 673




                                            Call w/ Roxanne Brady

                                  Wednesday, February 28, 2018, 10:00am

  I talked with Roxanne Brady, Region Business Director, on the phone to discuss an incident from the
  National Sales Meeting a few weeks ago that was reported to me.

  I began our call by telling Roxanne that an incident involving Reshma Abell and Rob Rock was reported
  to me and that the purpose of my call with her today was to ask her some specific questions regarding
  this issue.

  I told Roxanne that it was reported to me that she had met with Reshma upon her return to the hotel
  after attending the golf event. I told her that additionally I was told by others that Reshma was telling
  others in the bar that she was going to get Rob fired. I then asked Roxanne if she provide me with
  insight or facts that could help me in the fact-finding process. Roxanne stated that when Reshma got
  back to the hotel, she saw her and she looked visibly upset. Roxanne brought her into the bar and they
  sat in a booth and talked for a while. Roxanne said Reshma started to cry when she was trying to
  explain what happened at the golf event. She said Reshma told her that Rob did not want her to attend
  the event, told her she was unwelcome and made her feel very uncomfortable while she was there. She
  told Roxanne she was demoralized. Roxanne said that was pretty much the conversation they had in the
  booth. After a few minutes, Sharon McCarroll sat down in the booth and Roxanne then left and went up
  to her room. She said Reshma never said anything to her about getting Rob fired and she did not even
  hear about this until later that night when Rob texted her that Reshma was telling people this in the bar.

  I then asked Roxanne whether there was anything else she wanted to share relative to this situation.
  She said not with regard to the issue with Rob Rock but she did want to make me aware that while she
  was at the NSM, Reshma saw her on a break and asked her to come over and see something on her
  phone. She was with a group of sales reps and was showing them a sexually oriented website called
  Kamasutra. Roxanne told Reshma that she was not interested in looking at this and she should close it
  down and focus on the meeting.

  Roxanne added that Reshma was a challenge to manage and was a potential issue for her and the
  Company going forward due to her lack of professionalism and foul language.

  At this point, I thanked Roxanne for her time.

 The call was concluded at 10:20am.




                                                   PACIRA - 000082
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 14 of 30 PageID: 674




                                            Call w/ Robert Rock

                                     Tuesday, March 13, 2018, 8:00am



  Pete and I talked with Rob Rock, Regional Business Director - Sales, on the phone this morning.

  I opened the call by telling Rob that we had completed our investigation into the incidents that
  transpired at the recent National Sales Meeting between he and Reshma Abell. I told Rob that our
  investigation had confirmed that, while there was an interpersonal conflict between he and Reshma at
  the meeting, there was no evidence of any conduct related to their conflict that crossed the line and we
  would consider to be disciplinary in nature.

  Pete then told Rob that what was a significant concern to us was how he reacted following his conflict
  with Reshma. Specifically, Rob abruptly resigned and left the meeting early the next day. He did not
  resign to his supervisor or inform his team of his decision. This behavior demonstrated a lack of
  professional maturity, poor judgement and respect for those around him. Pete told Rob that, as a result
  of this incident, he lost credibility with our management team. His decision to walk out with no notice
  was unacceptable and, as a result, we are terminating his employment with Pacira, effective
  immediately. Pete told Rob that this decision had been vetted with our senior leadership and was final.

  Rob asked whether the various comments made by Reshma that he had reported to us had been
  investigated. I told Rob that we had fully investigated the conflicts that had occurred between he and
  Reshma and had determined that no further follow-up was required. I told him that the investigation
  did not corroborate any of the second hand comments he had reported to us.

  At this point, I offered to review some key information regarding the implications of Rob's termination
  with him (e.g. benefits, unemployment, etc.), but Rob refused to participate in this discussion.

 The call was ended at 8:10am.




                                                PACIRA - 000083
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 15 of 30 PageID: 675




                                           Call w/ Reshma Abell

                                     Tuesday, March 13, 2018, 9:00am

 Pete Murphy and I talked with Reshma Abell, Senior Surgical Account Specialist, today on the phone to
 follow-up on issues that surfaced from the National Sales Meeting.

 I began our call by telling Reshma I concluded my investigation into the incident involving her and Rob
 Rock and that, while their interactions created an unnecessary distraction to others at the meeting,
 there were no grounds for any disciplinary action and that this particular investigation was considered
 closed.

 I told Reshma, however, that since we last talked, another incident was brought to our attention that
 made others around her feel very uncomfortable. I told her that it has been reported to us by multiple
 individuals that she, while on a break from the meeting, opened up a Kamasutra app on her phone and
 asked others around her to look at it. This internet site displayed inappropriate sexual content and
 offended those around her and made them feel uncomfortable. I told Reshma that allegedly, she told
 those around her that "I have been looking at this site the last 30 minutes. You know Indians invented
 sex."

 At this point, I then asked Reshma to respond to these claims.

         Reshma stated that she did open this website and only recalled showing it to 2 people. She said
         that no one told her they were uncomfortable with the content. Reshma said she didn't go out
         of her way to show the website to others at the meeting. She didn't think it was a big deal and
         felt this isolated event was being blown way out of proportion.

 I asked Reshma if she understood that this incident was inappropriate.

         Reshma responded yes but stated we need to be consistent with how we view these things. It
         cannot be just one way. She stated that if we are going to chastise her for this then we need to
         do it for others that do the same thing. Everyone needs to be treated the same way. She said
         she openly admits to using profanity at times but so do many others in the sales organization.
         Reshma again stated that this was an isolated event and told us that it would not happen again.

 I told Reshma, as I stated earlier, that it was reported to me that she had been looking at this website
 for close to 30 minutes. Was this true?

         Reshma denied this and said she had this app open for less than 10 minutes. She said turned it
         off before she returned to the meeting.

 I then asked Reshma if she had anything else to add around this issue.

         Reshma asked me why the individuals that complained about this issue did not confront her at
         the meeting. I told her that an employee is under no obligation to confront another employee if




                                                PACIRA - 000084
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 16 of 30 PageID: 676




         they are uncomfortable with their behavior. In these cases, we encourage employees to report
         inappropriate behavior to their boss, HR, Legal or Compliance.

 I told Reshma that we were making no judgements during our call today but would be reviewing the
 facts concerning this issue and follow-up with her shortly regarding next steps. At this point, I thanked
 Reshma for her time and ended the call.

 The call was concluded at 9:30am.




                                                PACIRA - 000085
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 17 of 30 PageID: 677




                                          Call w/ Reshma Abell

                                  Wednesday, March 14, 2018, 8:00am

 Pete Murphy and I called Reshma Abell, Senior Surgical Account Specialist, today on the phone to
 follow-up on the incident that we discussed with her yesterday.

 I told Reshma we had concluded our review of the facts concerning her sharing of an inappropriate web
 site while at the National Sales meeting. I told her that we have determined that this was unacceptable
 conduct and behavior that we cannot support at Pacira. As a result, her employment was being
 terminated effective today. I told Reshma that this result had been vetted with our senior leaders and
 the decision was final.

 I Reshma that she would be paid through today and any accrued vacation would be paid out in the
 payroll this Friday. She also would receive her benefits through the end of March at which time she
 would be eligible to receive COBRA benefits. I told Reshma that she would be receiving COBRA
 materials, an HR packet with benefits information and a box in the mail over the next week that she can
 return her laptop, IPad and gas card to us.

 The call was concluded at 8:15am.




                                               PACIRA - 000086
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 18 of 30 PageID: 678




          EXHIBIT B
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 19 of 30 PageID: 679
                                            **CONFIDENTIAL**




From:       Pacira
            Pacira Pharmaceuticals
                   Pharmaceuticals[jlongthorne@westfieldgroupusa.com]
                                   [jlongthorne@westfieldgroupusa.com]
Sent:       Thursday, January 18,
                              18, 2018 1:33:14
                                       1:33:14 PM
To:         Reshma
            Reshma Abell
                   Abell
Subject:    Invitation to attend
            Invitation to attendthe
                                 theWomen
                                    Womenin
                                          inLeadership
                                            Leadership event during the 2018
                                                                        2018 National
                                                                             National Meeting!
                                                                                      Meeting!


E
Dear Reshma,

You
You are
    are cordially  invited to the Women in Leadership event during the 2018
        cordially invited                                                   Pacira National Meeting.
                                                                       2018 Pacira

Date:
Tuesday, February 13, 2018
         February 13,

Location:
Loews Sapphire Falls Resort
6601
6601 Adventure Way
Orlando, FL 32819

We
We ask
   ask that
        that you
             you complete
                 complete your
                          your registration                       January 19,
                               registration no later than Friday, January 19, 2018.
                                                                              2018.

Click
Click here
      here to
           to register

Click
Click here
      here to decline

Best Regards
Pacira Pharmaceuticals




                                             Pacira - 001226

                                                                                                 000900244.00001
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 20 of 30 PageID: 680
                                              **CONFIDENTIAL**




From:      Pacira
           Pacira Pharmaceuticals
                  Pharmaceuticals[jlongthorne@westfieldgroupusa.com]
                                  [jlongthorne@westfieldgroupusa.com]
Sent:      Wednesday, January
                      January 24,
                              24, 2018
                                  2018 9:58:36
                                       9:58:36 AM
To:        Reshma
           Reshma Abell
Subject:   REMINDER
           REMINDER- -Invitation
                        Invitationto
                                   toattend
                                      attend the
                                              the Women
                                                  Women in Leadership
                                                           Leadership event
                                                                      event during
                                                                            during the
                                                                                   the 2018
                                                                                       2018 National
                                                                                            National
           Meeting!


le
Dear Reshma,

You
You are
    are cordially
        cordially invited
                   invited to the Women in Leadership event during the 2018 Pacira National Meeting.
                                                                       2018 Pacira

Date:
Tuesday, February
         February 13,
                  13, 2018

Location:
Loews Sapphire Falls Resort
6601
6601 Adventure Way
Orlando, FL 32819

We
We ask
   ask that
        that you
             you complete
                 complete your
                          your registration
                               registration no later than Friday, January
                                                                  January 19,
                                                                          19, 2018.
                                                                              2018.

Click
Click here
      here to
           to register

Click
Click here
      here to decline

Best Regards
Pacira Pharmaceuticals




                                               Pacira - 001230

                                                                                                  000900347.00001
 Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 21 of 30 PageID: 681
                                                        **CONFIDENTIAL**




From:         Kristin Rudisill[/O=SKYEPHARMA/OU=EXCHANGE
              Kristin Rudisill [/O=SKYEPHARMA/OU=EXCHANGEADMINISTRATIVE
                                                         ADMINISTRATIVE GROUP
              (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=KRISTIN RUDISILLCED]
              (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=KRISTIN RUDISILLCED]
Sent:         Thursday, January 25, 2018 2:25:42
                                         2:25:42 PM
                                                 PM
To:           Reshma Abell
                     Abell
Subject:      RSVP
              RSVPWomen's
                   Women's Event

Reshma,

II am
   am looking
       lookingforward
                forward to
                         to seeing
                            seeing you at
                                        at the National Sales Meeting in Orlando. On On Tuesday 2.13.18
                                                                                                  2.13.18 we we will
                                                                                                                will be hosting an
invite only dinner
              dinner meeting
                     meeting toto kick-off
                                  kick-off aa new Women's  Leadership Initiative. AA registration
                                                  Women's Leadership                 registrationlink
                                                                                                   link is
                                                                                                        is in your inbox for this
event. SoSo that
             thatwe
                  wecan
                     canfinalize
                          finalize our
                                   our plans,
                                       plans, would
                                               would you please
                                                         please click
                                                                click on
                                                                      on the
                                                                          the link
                                                                              linkand
                                                                                   and either
                                                                                       either decline or
                                                                                                       or accept
                                                                                                           accept the invitation?
Thanks,


Kristin
Kristintiti.. }~udisill
              Kuclisill
Director,
Director,Alliance
          AllianceManagement
                   ManagementStrategy
                              Strategy&&
                                       Corporate Deve
                                         Corporate Deve ment
Pacira Pharmaceuticals Inc.-EXPAREL
804.543.7225 (cell)
804.543.7225 (cell)

Please find
       find our
            our most
                most recent
                     recent data set at www.EXPA7,71.com/PILLAR
Help Patients
     PatientsFind
              FindEXPAREL;
                   EXPAREL; Join
                             Jointhe
                                  the EXPAREL Surgeon Selector




                                                          Pacira - 001231

                                                                                                                        000901758.00001
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 22 of 30 PageID: 682




          EXHIBIT C
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 23 of 30 PageID: 683




                                                                                       Cash -
             Business Meal                                                                         $1,089.27   $1,089.27
02/13/2018                                Top Golf        Top Golf      Orlando        Out of
             (Travel/Offsite/Visitors)
                                                                                       Pocket
             Allocations :               100.00% ($1,089.27) 00-0945
             Attendees :                 Corn, Michael, HS, employee, last day active - 9/19/19
                                         Vendemia, Giovanni, Employee
                                         Macarelli, Jim, Surgical Account Specialist, employee,
                                         last day active - 9/19/19
                                         Christenson, Brandon, SAS, employee, last day active
                                         - 9/19/19
                                         Wolfe, Kenneth, SAS, employee, last day active -
                                         9/19/19
                                         Schouten, Vaughn, employee, last day active - 9/19/19
                                         Durstein, Bill, Employee SAS, Business Guest
                                         Nolan, Pat, SAS, employee, last day active - 9/19/19
                                         Gehret, Jeremy, SAS Harrisburg, employee, last day
                                         active - 9/19/19
             Business Purpose :          NSM Free night team building event
             Comment :                   Vendemia, Giovanni P. (02/16/2018): Team building
                                         event with the Southeast and Rob Rock on NSM free
                                         night. We split the cost among our teams. The total is
                                         reflected along with itemized receipts.




                                                     Pacira - 001643                              **CONFIDENTIAL**


                                                     Pacira - 001643      **CONFIDENTIAL**
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 24 of 30 PageID: 684




         Report Total :               $1,506.22
   Personal Expenses :                   $0.00
Total Amount Claimed :               $1,506.22
   Amount Approved :                  $1,506.22

Company Disbursements
    Amount Due Employee :            $1,506.22
Amount Due Company Card :                $0.00
    Total Paid By Company :          $1,506.22

Employee Disbursements
                                         Pacira - 001644          **CONFIDENTIAL**
                    Amount Due Company : $0.00
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 25 of 30 PageID: 685

 Amount Due Company Card From Employee : $0.00
                  Total Paid By Employee : $0.00




                                           Pacira - 001645        **CONFIDENTIAL**
   Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 26 of 30 PageID: 686




          TOPOOLF
                                Topgolf Orlando, FL
                          Your payment has been received
                         Event Name: Pacira - Justin Sherrod -
                         02.13.18
                         Payment: 1/2 of 50% deposit
                         Amount: $544.64
                         Paid On: 02/02/2018
                         Billing Name: Giovanni P Vendemia
                         Approval Number: 01469D
                         Transaction Id: 20180202063543373
                         Card Type: VISA
                         Last 4 digits: 8930




                                            VIEW



Topgolf is a global sports entertainment community creating the best times of your life.
If you have any further questions, please be sure to reach out to the Event Sales
associate helping plan your event. Thank you!

Refund Cancellation Policy: atp:illopgolf.com/us/companylevent-refund-policyl

Topgolf Orlando, FL
orlandoevva@toRgolf,com
P: 321-319-7730
9295 Universal Blvd.
Orlando, FL 3.2819
Dp_goltom

 Topgolf is a global sports entertainment
lopgolf Thtalog
                                       Pacira - 001646                **CONFIDENTIAL**
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 27 of 30 PageID: 687




 W TOPCOLF
                                Topgolf Orlando, FL
                          Your payment has been received
                         Event Name: Pacira - Justin Sherrod -
                         02.13.18final Deposit
                         Payment: Final Payment
                         Amount: $544.63
                         Paid On: 02/10/2018
                         Billing Name: Giovanni Vendemia
                         Approval Number: 02043D
                         Transaction Id: 20180210112713999
                         Card Type: VISA
                         Last 4 digits: 8930




                                            VIEW



 Topgolf is a global sports entertainment community creating the best times of your life,
If you have any further questions, please be sure to reach out to the Event Sales
associate helping plan your event. Thank you!

Refund Cancellation Policy: bllp://lopgolf.comlusicompanyievent-refunskagsyl

 Topgolf Orlando, FL
orlandoevenls@,topgoltcorn
P: 321-319-7730
9295 Universal Blvd.
Orlando, FL 32819
Ismgolisom

 Topgolf is a global sports entertainment
logolf The Blog


                                      Pacira - 001647                   **CONFIDENTIAL**
         Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 28 of 30 PageID: 688
0   Mail loll IF'                                                                                                                    1:09 PM                                                                                           * 88% 01 1 4'




                                                                                                                                                                                                                                               P. 1
                                                                                                                                                                                                                   Packs • Justin Shored • 02.13.13
                                                                                                                                                                                                                    Data Printed: 2/1/2013 3:15 PM




                              TORO:3LP EVENTS
            YOUR EVENT WILL TAKE PLACE AT:                                                                                                                   Event Sales Manager:                       Amanda Skena
            Topgolf Orlando                                                                                                                                                                             amends skena@topgtirl t
                                                                                                                                                                                                        321-319 7734
            9295 Unlvasst Blvd °donee. FL 32519
            ptsefitooaottoomiuslorlandotolan-an-event!



             Pacira - Justin Sherrod - 02.13.18                                                                                                                                       Event Date: Tuesday, February 13             2018
             Event Name: Pacira

             Contact:           Justin Shorted                                                                                                                                        Event Time: 7 00 PM - 10 00 PM
             Email:             ishorrod13@hoimail.com                                                                                                                                Event Status: Tentative
             Phone:             (407)230-3833                                                                                                                                         Event Guest Count: 18


             Day of
             Contact
             & Phone:                                                                                                                                                             Client Initial':


                                                                                                                                                                  'Platen on•bal ti cnnromtb-


             BOOKED SPACE(S)
                                                                                                                                                                                                                                       Count
             Location                                                               Date                                                         SUIN Tints                   End Time                  Package
                                                                                                                                                                                                                                       Count
             Event Golf Bays                                                            Tuesday, February 13.2018                                7.00 PM                       10.00 PM                 Backyard BBC) Menu             18

              f i, ly ft wall, It ps Jim mitye.:f to Ch.1114,K, Ara no:                            guirototte.eti e wept 6,r             iv'    biqi lid!:                                              H of   Bays Secured:           3


             FOOD & BEVERAGE SUMMARY
                                                                                    Hourly Bar Package;Non•                                      Alcohol Package Service
             Beverage Package Walls:                                                                                                                                                                    Cell package for duration of event
                                                                                    AtC0t1011C Beverage Package                                  Time:
             Catering Location:                                                     (1) buffet behind bays                                       N/A Beverage Service Time.                             Entire Duration of Event

             Catering Time:                                                             7:15PM 880 Buffet                                        Bartender(s).                                          No - 0

               ,q. ,.,..i ...i ",. .   I 't., ( 17.   'I ,   t   11 1. tt ',frit    .11 . I.   0 ,/,'Id 1,11, 101,ft 1., . 01,/ ,./54:1) I/1M   I : ,.       ,.     .1   r , ,, , -    ,   '




             EVENT ENHANCEMENTS
             if of Golf Pro(s) Secured &                                           (I                                                            Commemorative Topgolf Gear                             None
             Designated Time:                                                                                                                    &Trophies:

             Even/ Enhanternenf!, fetitlift, advanced s,Ct.                                                                 end we sUbjecf fd evadatistry


             EVENT ITEM DETAILS
                                                              Narrw                                                                                                                            Guests/Units         Rate            Amount
             Backyard BBO Menu
                  •    Nashville hot fried chicken
                  •    Stour-smoked beef brisket with mop sauce
                  •    Mac 'n' cheese
                  •    House baked beans with bacon                                                                                                                                                18             $32.00                $576.00
                  •    House salad , served with Ranch and Balsamic dressing
                  •    Buttermilk biscuit and whipped butter
                  •    Chocolate chip cookie bites
                  •    Bottomless soda, iced lea, coffee and water
             Call Beverage Package - 3 hour
                  •    A full list of included beverages are available upon request                                                                                                                18             530.00                   5540 00
                  •    Doos not include shots or doubles.
                                                                                                                                Pacira - 001648                                                                     **CONFIDENTIAL**

                                                                                                        imut i,com                                                 EVENTS
Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 29 of 30 PageID: 689




          EXHIBIT D
    Case 2:18-cv-16509-MCA-AME Document 82-5 Filed 05/07/21 Page 30 of 30 PageID: 690




From: Rich Kahr <Rich.Kahr@pacira.com>
Sent: Friday, February 23, 2018 6:54 AM
To: Seth Whaley <Seth.Whaley@pacira.com>
Subject: RE: Quick call tomorrow

Hi Seth,

I am out of the office today but could talk this afternoon. How’s 130, 200p sound?


Rich Kahr
Vice President, Human Resources
Pacira Pharmaceuticals
5 Sylvan Way
Parsippany, NJ 07054
(973) 254-4341 Office
(848) 702-0512 Cell
rich.kahr@pacira.com


From: Seth Whaley
Sent: Thursday, February 22, 2018 6:10 PM
To: Rich Kahr
Subject: Quick call tomorrow

Hi Rich,

Can we set up a time to speak briefly at some point tomorrow? Thank you sir!

Respectfully,

Seth Whaley
Pacira Pharmaceuticals
205-572-1069




CONFIDENTIALITY NOTICE

                                                             1
                                                      Pacira -002290                 **CONFIDENTIAL**
